DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 1-14 in the reply filed on 12/7/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-22 are pending.
Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-14 have been considered on the merits herein. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No.  (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are both drawn to methods comprising: 
providing a gaseous substrate to a bioreactor, the gaseous substrate comprising
CO2 and containing about 5 to about 90 mole % CO2:
providing acetogenic bacteria to the bioreactor;
providing sodium ions to the bioreactor through one or more sodium ion sources;
and fermenting the gaseous substrate with the acetogenic bacteria in a fermentation broth comprising the acetogenic bacteria and the one of more sodium ion sources to produce one or more organic acids; wherein the acetogenic bacteria includes a sodium translocating ATPase that is active during fermentation in the bioreactor, wherein the fermentation broth includes less than about 0.01 grams per liter yeast extract, and less than about 0.01 grams per liter carbohydrate, wherein the sodium ions are provided with a sodium feed rate of about 290 to about 8750 ug/gram of cells/minute, and wherein the fermentation broth is maintained at a pH in a range of about 4 to about 6.9. The gaseous substrates are selected from industrial gases, fermentor gas streams and mixtures thereof. The acetogenic bacteria are selected from the group consisting of Acetobacterium bacteria, Acetogenium kivui, Acetoanaerobium noterae, Acetobacterium woodii, Alkalibaculum bacchi CP11 (ATCC BAA-1772), Moorella thermoacetica, Moorella thermoautotrophica, Ruminococcus productus, and combinations thereof. The sodium ion source is provided by a compound selected from the group consisting of sodium chloride, sodium hydroxide, sodium phosphate, sodium sulfate, sodium nitrate, sodium bicarbonate, sodium bisulfate and mixtures thereof. The 
stream comprising one or more alcohols and a gaseous stream comprising CO2; however, the instant invention is drawn to a method “comprising” and thus additional steps are not excluded and are thus within the scope of the claimed inventions.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 17159614 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are both drawn to methods comprising: 
providing a gaseous substrate to a bioreactor, the gaseous substrate comprising
CO2:
providing acetogenic bacteria to the bioreactor;
providing sodium ions to the bioreactor through one or more sodium ion sources;
and fermenting the gaseous substrate with the acetogenic bacteria in a fermentation broth comprising the acetogenic bacteria and the one of more sodium ion sources to produce one or more organic acids; wherein the acetogenic bacteria includes a sodium translocating ATPase that is active during fermentation in the bioreactor, wherein the Acetogenium kivui, Acetoanaerobium noterae, Acetobacterium woodii, Alkalibaculum bacchi CP11 (ATCC BAA-1772), Moorella thermoacetica, Moorella thermoautotrophica, Ruminococcus productus, and combinations thereof. The sodium ion source is provided by a compound selected from the group consisting of sodium chloride, sodium hydroxide, sodium phosphate, sodium sulfate, sodium nitrate, sodium bicarbonate, sodium bisulfate and mixtures thereof. The organic acid is one or more C1 to C10 organic acid and the organic acid comprises acetic acid and butyric acid. While the method of ‘614 comprises controlling the pH to control ratios of butyric and acetic acid, the pH’s of the claimed inventions overlap in scope. The examined application claim would have been obvious over, the reference claim(s). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US2010/0227377 A1) supported by Poehlein et al. (PLoS One, 2012, IDS) in view of Simpson (US20110059499).
Adams teach a fermentation process (0032) comprising providing a gaseous substrate, i.e. syngas from industrial gases (0033, 0041) to a bioreactor comprising 10%CO2 and H2 (0033, 0119), providing an acetogenic bacteria (0026) to the bioreactor (0027), providing sodium ions to the bioreactor as sodium bicarbonate (0045, 0054) and sodium chloride (table 1), fermenting the gaseous substrate with the acetogenic bacteria and sodium ions to produce one or more C1 to C10 organic acid, i.e. acetic 
Regarding claims 3, 4, 10 and 11, the acetogenic bacteria include A. woodii and A. kivui, for example. These acetogens are taken to include a sodium translocating ATPase active during fermentation, support is provided by Poehlein who teach that A. woodii comprise a sodium translocating ATPase (see entire document).  
Regarding claims 5 and 12, sodium is added in the form of sodium bicarbonate (0045, 0054). Sodium bicarbonate is also used in the fermentation to maintain the desired pH and form carbon dioxide (0054, 0115, 0118, 0120, 0125-0127). Sodium bicarbonate flow and CO2 feed rates are disclosed in Tables 3 and (0133, 0155, 0167). Table 4 shows CO2 feed rates as well as acetic acid production. 
Regarding claims 2 and 9, the gaseous substrate is selected from industrial gases (0033, 0041). 
Regarding the limitation drawn to less than about 0.01 g/L yeast extract, Adams teaches that a nutrient medium with nominal concentrations of a limiting nutrient or alternatively one containing yeast extract can be used (0201). Therefore, it appears that yeast extract is not a necessary nutrient. 
Regarding the limitation drawn to less than about 0.01 g/L carbohydrate, the media of Adams does not contain a carbohydrate (Table 1). 
Simpson (US20110059499) teaches a process for producing acetic acid using an industrial gaseous substrate and sodium ions fermented with acetogenic bacteria in the absence of yeast extract (0047). The nutrient media of Simpson do not disclose the use of a carbohydrate (0245). 
. 


Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tracy et al. (US2016/0251683) supported by Poehlein et al. (PLoS One, 2012, IDS) in view of Adams et al. (US2010/0227377 A1).
Tracy teach a fermentation process (0008) comprising providing a gaseous substrate, i.e. syngas from industrial gases (0018, 0058) to a bioreactor comprising 10-25% CO2 and H2(0017, 0024, 0081-0085, 0095, 0141, 0145, 0150), providing an acetogenic bacteria (0074, 0076, 0077, 0129, 0130) to the bioreactor, providing sodium ions to the bioreactor as sodium bicarbonate (0033, 0048, 0067, 0166) and sodium hydroxide (0437), fermenting the gaseous substrate with the acetogenic bacteria and sodium ions to produce one or more C1 to C10 organic acid, i.e. acetic acid and butyric acid (0010, 0020, 0021, 0030, 0034, 0048, 0052, 0062, 0070, 0094, 0097, 0125, 0126, 
Regarding claims 3, 4, 10 and 11, the acetogenic bacteria include Moorella thermoacetica and Morrella thermoautotrophica, A. woodii and A. kivui, for example (0077, 0130). These acetogens are taken to include a sodium translocating ATPase (0122) active during fermentation, support is provided by Poehlein who teach that A. woodii comprise a sodium translocating ATPase (see entire document).
Regarding claims 5 and 12, sodium is added in the form of sodium bicarbonate (0045, 0054). 
Regarding claims 2 and 9, the gaseous substrate is selected from industrial gases, i.e. steel mill gas (0096, 0141). 
The fermentation media of Tracy do not disclose having yeast extract or a carbohydrate present, thus taken to include less than 0.01 g/L of each respectively. 
Tracy do not teach the sodium feed rate as claimed, however Adams demonstrates that feed rates using sodium ions is a result effective variable which is optimizable based upon several variables, including pH, acid levels, number of cells in the bioreactor and temperature, for example (0127, 0128, 0131, 0133, 0143, 0155, Table 3 of Adams). Thus, it would have been obvious and within the purview of a posita before the effective filing date of the claimed invention, to optimize the feed rates as necessary when practicing the method of Tracy in light of the teachings of Adams. 

s 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/070160 (IDS) to Simpson supported by Poehlein et al. (PLoS One, 2012, IDS) in view of Adams et al. (US2010/0227377 A1).
Simpson (WO2016/070160) teach a fermentation process (0008-00015, 00020, 00022, 00070, 00079) comprising providing a gaseous substrate, i.e. syngas from industrial gases (00014, 00045, 00081) to a bioreactor (00064) comprising 10-25% CO2 and H2 (00018, 00081, 00082, 000139, 000141), providing an acetogenic bacteria (0009-00010, 00019, 00072-00078) to the bioreactor. Simpson teach that appropriate nutrient media suitable for fermentation in the method are described by Gaddy US5593886, for example, which teach providing sodium ions to the bioreactor as sodium bicarbonate and sodium chloride (see Gaddy col. 6, lines 56-col. 7, lines 1-30) in addition they teach solutions comprising sodium chloride, sodium hydroxide, and sodium sulfide (p. 26-27), fermenting the gaseous substrate with the acetogenic bacteria (00073-00078, 000128) and sodium ions to produce one or more C1 to C10 organic acid, i.e. acetic acid and butyric acid (00071, 00073) according to claims 1, 6, 7, 8, 13 and 14. The pH is taught to be maintained between around 4.5-6 (00020, 00027).  
Regarding claims 3, 4, 10 and 11, the acetogenic bacteria include Moorella thermoacetica, Moorella thermoautotrophica, Ruminnococcus productus, and A. woodii, for example (00075-00078, 00099-000103, 000141). These acetogens are taken to include a sodium translocating ATPase active during fermentation, support is provided by Poehlein who teach that A. woodii comprise a sodium translocating ATPase (see entire document).

Regarding claims 2 and 9, the gaseous substrate is selected from industrial gases, i.e. steel mill gas (00014, 00045, 00081). 
The fermentation media of Simpson does not disclose having yeast extract or a carbohydrate present, thus taken to include less than 0.01 g/L of each respectively. 
Simpson do not teach the sodium feed rate as claimed, however Adams demonstrates that feed rates using sodium ions is a result effective variable which is optimizable based upon several variables, including pH, acid levels, number of cells in the bioreactor and temperature, for example (0127, 0128, 0131, 0133, 0143, 0155, Table 3 of Adams). Thus, it would have been obvious and within the purview of a posita before the effective filing date of the claimed invention, to optimize the feed rates as necessary when practicing the method of Simpson in light of the teachings of Adams. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697. The examiner can normally be reached M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632